PER CURIAM.
Appellant appeals his conviction of robbery with a firearm and the revocation of his probation. The issue he raises on the direct appeal of his conviction pertains to whether his counsel was effective. We dismiss the appeal in regard to that issue without prejudice to his seeking post-conviction relief. We find no error in the court having imposed a habitual offender sentence and affirm that issue. As to the probation violation, which depends on whether appellant’s conviction of robbery with a firearm stands, we affirm without prejudice to his seeking relief if the conviction for robbery with a firearm is ultimately set aside.
GUNTHER, KLEIN and STEVENSON, JJ., concur.